DETAILED ACTION
	This office action is in response to the application filed on 9/29/2020 in which claims 7-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20110310781A1).
As to claims 7, 10, and 11, Kim teaches a terminal comprising: a transmitter that transmits, to a base station apparatus, UE capability including information indicating a supported frequency band and a power class at least defining spherical coverage in the frequency band; and  ([0069] a part of the UE capability, may be defined as a parameter such as, for example, a Tx power class of a UE, and notified to the eNB [0072] the UE 605 transfers maximum Tx power-related information the UE 605 can use for each carrier, and maximum Tx power 2-related information to the eNB 610 using a specific message such as a UE capability report,)
a receiver that receives, from the base station apparatus, information on power control, ([0083] FIG. 6, in step 620, the eNB 610 transfers information about `maximum Tx power allowed in a cell of a carrier` to the UE 605 for each carrier)
wherein the transmitter further transmits, to the base station apparatus, an uplink transmission signal to which transmit power control based on at least one of the information on power control or the power class is applied. (Abstract determining a first maximum transmission power indicating a maximum transmission power for each carrier and a second maximum transmission power indicating a maximum transmission power for all carriers based on information for setting transmission power, received from an evolved Node B (eNB) and transmitting the uplink data based on the scaled uplink transmission powers.)
As to claim 8, Kim teaches the terminal according to claim 7, wherein, for each of supported frequency bands, the power class further defines at least one of a minimum peak EIRP (Equivalent Isotropic Radiated Power) value, a maximum allowed EIRP value and a maximum transmit power value. ([0046] The maximum Tx power is a value determined taking into account the intrinsic maximum Tx power of a UE, determined by a power class of the UE,)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Soriaga et al. (US20160119931A1).
As to claim 9, Kim teaches the terminal according to claim 7, 
But does not specifically teach:
wherein the spherical coverage is defined by an EIRP (Equivalent Isotropic Radiated Power) value and a CDF (Cumulative Distribution Function) value.
	However Soriaga teaches in [0070] mobile station (MS) transmit power for a population of devices, measured by cumulative distribution function (CDF). [0074] The determination of power-level may be based on an effective radiated power or equivalent radiated power (ERP), or an Effective Isotropic Radiated Power (EIRP). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the power class of Kim with the CDF and EIRP of Soriaga in order to provide  full Tx/Rx on FDD Uplink Band when Tx Power is within certain effective isotropic radiated power (EIRP) limits.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465